Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following as a whole:
Claims and 9
“sets at least one mask in a frame of packet data of the reception signal; calculates a covariance matrix from a plurality of packet data included in the at least one mask of the reception signal wherein the at least one mask is the frame about which the covariance matrix is calculated
calculates an eigenvector for the at least one mask from the calculated covariance matrix;
calculates a first filter coefficient for the packet data of the at least one mask by using the calculated eigenvector and a gain matrix;
performs interpolation on the calculated first filter coefficient so as to calculate a second filter coefficient for packet data of each position in the frame;
filters the packet data of the position by using the calculated second filter coefficient to define a filtered packet data: and
generates C-mode image data from the filtered packet data”

Claim 8,
“setting at least one mask in a frame of packet data of the reception signal;
calculating a covariance matrix from a plurality of packet data included in the at least one mask of the reception signal wherein the at least one mask is the frame about which the covariance matrix is calculated:

calculating a first filter coefficient for the packet data of the at least one mask by using the calculated eigenvector and a gain matrix;
performing interpolation on the calculated first filter coefficient so as to calculate a second filter coefficient for packet data of each position in the frame;
filtering the packet data of the position by using the calculated second filter coefficient defining a filtered packet data; and
generating C-mode image data from the filtered packet data”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793